This claim comes on to be heard on the joint stipulation of the parties. Claimant, Canal Randolph Corporation, seeks to recover $118,272.25 in damages allegedly resulting from the excessive use of certain realty by the State of Illinois, Department of Labor during the lease period May, 1972, through May, 1975. The parties agree that the lease in question contemplated that the Illinois Department of Labor would utilize Claimant’s building during normal business hours, but that Respondent’s use of the building greatly exceeded that expectation. In Canal Randolph Corporation v. State of Illinois, 31 Ill.Ct.Cl. 88, the identical parties and issues were before the Court. The Court there ruled that an ambiguity in the lease here in question favored the Claimant landlord, and therefore entered an award of $10,-215.00 to Claimant based upon 681 hours of excessive use at $15.00 per hour. This Court has reviewed the settlement negotiations that have transpired between the Illinois Department of Labor and Claimant, based upon the Court’s opinion in 31 Ill.Ct.Cl. 88. The Court feels that the agreed upon settlement in the amount of $26,040.00 for excessive use of the building is reasonable, and is hereby approved. The Court further finds that the State breached the lease in failing to provide proper maintenance services and that the Claimant expended the sum of $9,225.00 to provide those services which were the responsibility of Respondent under the contract. It is therefore ordered that Claimant be, and hereby is, awarded the sum of $35,265.00, in full satisfaction if its claim against the State of Illinois.